United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1893
                                  ___________

Anthony C. Kenney,                     *
                                       *
           Appellant,                  *
                                       *
    v.                                 * Appeal from the United States
                                       * District Court for the Eastern
AFCO Steel, Inc.; Joe Brown, Director, * District of Arkansas.
                                       *
           Appellees.                  *         [UNPUBLISHED]
                                 ___________

                         Submitted: August 7, 2002

                              Filed: August 22, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Anthony Kenney appeals from the district court’s1 adverse judgment in his
race-discrimination suit under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq. Having carefully reviewed the record, we affirm for the reasons
stated by the district court. See 8th Cir. R. 47B.



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-